                 Case 3:20-cv-00755-SK Document 33 Filed 01/07/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ELIZABETH KURLAN (CABN 255869)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: 415-436-7298
 6        elizabeth.kurlan@usdoj.gov

 7 Attorneys for Defendants

 8
                                     UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN FRANCISCO DIVISION
11

12   QINGYUN LIN, et al.,                             )   No. 3:20-cv-755-SK
                                                      )
13          Plaintiffs,                               )
                                                      )   JOINT STATUS REPORT AND STIPULATION
14          v.                                        )   TO CONTINUE THE STAY OF
                                                      )   PROCEEDINGS; ORDER
15   UNITED STATES CITIZENSHIP AND                    )
     IMMIGRATION SERVICES, et al.,                    )
16                                                    )   Honorable Sallie Kim
            Defendants.                               )
17                                                    )

18          The parties, through their undersigned attorneys, submit this joint status report regarding U.S.
19 Citizenship and Immigration Services (“USCIS”) adjudication of the Forms I-526, Immigrant Petition

20 by Alien Entrepreneur (“I-526 petition”) filed by 126 individual foreign investor Plaintiffs, in five

21 different New Commercial Enterprises (“NCE”). To date, USCIS has taken the following action:

22      •   23 Notices of Approval issued to individual Plaintiffs; and
23      •   7 Requests for Evidence (“RFE”) or Notices of Intent to Deny (“NOID”) that USCIS is awaiting
24          a response from individual Plaintiffs.
25      •   3 I-526 petitions from individual Plaintiffs that are being reviewed by USCIS.
26          In sum, USCIS has taken action on 33 I-526 petitions filed by the individual Plaintiffs, and the
27 agency anticipates that it will make final decisions on some more I-526 petitions by the individual

28 Plaintiffs in the next several weeks.
     STIPULATION TO STAY PROCEEDINGS AND ORDER
     3:20-CV-755-SK                         1
30
               Case 3:20-cv-00755-SK Document 33 Filed 01/07/21 Page 2 of 3




 1          The parties respectfully request the Court to continue the stay of proceedings in this case for a

 2 limited time, until March 8, 2021. The additional time is necessary to allow USCIS to continue its

 3 adjudication of the individual Plaintiff’s I-526 petitions. Because the agency’s action may render further

 4 litigation of this case unnecessary and moot, the parties conferred and agree that judicial economy would

 5 best be served by continuing the stay of the litigation deadlines in this case until the administrative

 6 proceeding underlying this matter is resolved.

 7          Accordingly, the parties stipulate and request that the proceedings in this case be stayed until

 8 March 8, 2021, at which time the parties will file a joint status report with the Court. At that time, the

 9 parties may request a further continuance of the stay of proceedings, dismissal of the litigation if

10 appropriate, or placement of the case back on the Court’s active docket. A continuation of the stay of

11 proceedings in this case will benefit the parties and conserve the Court’s resources while the parties

12 pursue a potential administrative resolution.

13 DATED: January 7, 2021                                 Respectfully submitted,

14                                                        DAVID L. ANDERSON
                                                          United States Attorney
15
                                                          s/ Elizabeth D. Kurlan
16                                                        ELIZABETH D. KURLAN
                                                          Assistant United States Attorney
17
                                                          Attorneys for Defendants
18

19
     DATED: January 7, 2021
20                                                        s/ Daniel B. Lundy
                                                          DANIEL B. LUNDY
21                                                        Attorney
22                                                        Attorney for Plaintiffs
23

24

25

26
27

28
     STIPULATION TO STAY PROCEEDINGS AND ORDER
     3:20-CV-755-SK                         2
30
               Case 3:20-cv-00755-SK Document 33 Filed 01/07/21 Page 3 of 3




 1                                                  ORDER

 2          Pursuant to the stipulation of the parties, and good cause having been shown, it is hereby ordered

 3 that the stay of proceedings in this case be continued until March 8, 2021. The parties shall provide a

 4 joint status report by March 8, 2021.

 5          IT IS SO ORDERED.

 6

 7 DATED: January 7, 2021

 8
                                                                 THE HON. SALLIE KIM
 9                                                             United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     STIPULATION TO STAY PROCEEDINGS AND ORDER
     3:20-CV-755-SK                         3
30
